Citation Nr: 0810616	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to May 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 30 percent rating for 
PTSD.  An October 2004 rating decision increased the rating 
to 50 percent, effective June 21, 2004; the veteran has not 
expressed disagreement with the effective date assigned.  As 
he continues to express dissatisfaction with the rating 
assigned, that matter remains on appeal.  In January 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
At the hearing, the undersigned granted a motion to advance 
the case on the Board's docket due to the veteran's advanced 
age.  In February 2006 the case was remanded for further 
development.  In September 2006, the case was remanded for 
full compliance with the February 2006 Board remand.  


FINDINGS OF FACT

It is reasonably shown that symptoms of the veteran's PTSD 
produce occupational and social impairment with deficiencies 
in most areas; total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent hallucinations, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, persistent danger of hurting self 
or others, disorientation, or other symptoms of like gravity 
is not shown.


CONCLUSION OF LAW

A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters in December 2002 and October 2006 to the veteran 
advised the veteran generally of what type of evidence was 
needed to establish entitlement to an increased rating (and 
to submit such evidence), and of his and VA's 
responsibilities in claims development.  An October 2004 
rating decision increased the rating to 50 percent and 
informed the veteran why a higher rating was not warranted.  
The Board is aware that the VCAA letters did not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).   However, the 
Board does not find that any such procedural defect 
constitutes prejudicial error in this case because the record 
reflects the veteran has actual knowledge of the Vazquez-
mandated information, and there is documentation in the 
claims file reflecting he received sufficient notification 
for a reasonable person to be expected to understand what was 
needed to substantiate the claim.   See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).   The veteran's July 2004 
statement, and his testimony at the January 2006 Travel Board 
hearing, indicate an awareness that information demonstrating 
a noticeable worsening or increase in severity of the 
disability and the effect such worsening has on employment 
and daily life is necessary to substantiate a claim for a 
higher rating.   In Vazquez-Flores the Court held that actual 
knowledge is established by statements or actions by the 
claimant or his representative demonstrating an awareness of 
what is necessary to substantiate the claim."   Id., slip 
op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).   The veteran has had ample opportunity to 
respond/supplement the record.  Neither he nor his 
representative alleges that notice has been less than 
adequate.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA examinations in January 2003 and July 
2004, and (pursuant to the Board's remands) in March 2006 and 
April 2007.  In written argument dated March 5, 2008, the 
veteran's representative questioned the nature/propriety of 
the April 2007 VA examination (as the print-out of the 
examination report labels the examination a mental disorders 
except PTSD and eating disorders examination).  However, it 
is clear from the text/contents of the report that it was 
conducted to evaluate the veteran's PTSD.  The examiner who 
conducted the examination was the one who examined the 
veteran in March 2006, and the report described the veteran's 
PTSD symptoms in detail.  The Board finds the report of that 
examination appropriate and adequate for rating purposes.  
VA's duty to assist the veteran in the development of facts 
pertinent to his claim is met.

II.  Factual Background

An April 1997 rating decision awarded service connection for 
PTSD.  The instant claim for increase was received in October 
2002.

August 2001 to January 2003 VA treatment records include a 
January 2003 VA examination report.  The veteran reported 
that he was able to function well in his job with the 
railroad; he had worked there for 29 years.  He stated that 
he felt very anxious; he had a tough time relaxing, and felt 
restless, uncomfortable and oftentimes intermittently 
distressed.  He dreamed about killing women and children in 
Korea.  He did not do much during the day; he tried to keep 
busy at all costs, finding things to do or wandering around.
On mental status examination it was noted that the veteran 
was appropriately dressed and groomed.  He appeared anxious 
throughout.  He was alert and oriented, and was considered a 
reliable historian.  There were no unusual mannerisms or tics 
with the exception of some psychomotor restlessness.  He 
pulled and twisted his finger in an anxious fashion, and 
frequently shifted in his chair.  His affect was anxious 
throughout the evaluation.  His mood was anxious.  He 
exhibited fair eye contact, and his speech was within normal 
limits.  He denied suicidal or homicidal ideation.  His 
thought processes were clear, coherent, goal directed, and 
logical, and thought content was free of obsessions, 
compulsions, delusions or hallucinations.  There was no 
evidence of major concentration or memory disturbances.  His 
judgment and insight were good.

November 2003 records from VAMC Batavia show that the veteran 
was admitted to a PTSD program for four days.  It was noted 
that he participated in individual and group psychotherapy.

In a May 2004 letter, L. R., LSW, from a Vet Center, stated 
that the veteran exhibited many PTSD symptoms to include 
emotional numbing and distancing from others, hypervigilance, 
constant anxiety, and social discomfort which caused him to 
spend limited time with his family members. 

A June 2004 VA record notes that the veteran was admitted to 
an inpatient PTSD program.  He exhibited severe irritability 
and anger; moderate panic attacks; severe suspiciousness; 
severe grief; moderate hopelessness; moderate guilt; severe 
social isolation; severe anxiety; and moderate depression.

In a July 2004 statement, the veteran indicated that he was 
unable to function socially.  He could not be in crowds, and 
was very anxious.  He claimed that he was totally disabled 
socially due of PTSD.

On July 2004 VA examination, the veteran reported that he 
cannot stand people and hates groups or crowds.  He reported 
extreme anxiety, and that he was unable to sit still or 
relax.  He frequently started projects and could not complete 
them, because he became very anxious and moved on to other 
tasks.  He had no close friends, as he does not trust people.  
He was hypervigilant, and sat with his back to the wall when 
in a restaurant.  He reported flashbacks and sleep 
disturbances with frequent nightmares.  He stated that he was 
unable to exhibit emotion.  He reported intrusive thoughts.  
He avoided watching television or discussing current events 
relating to war.  Mental examination revealed that he was 
fully oriented.  His verbalizations were largely relevant and 
goal directed.  He was extremely anxious during the 
interview, with constant movements.  He exhibited difficulty 
with concentration.  He acknowledged longstanding depression.  
He denied suicidal or homicidal ideation, intent or plan.  He 
denied delusions, hallucinations or having special powers.  
There was no evidence of underlying thought disorder.  Severe 
PTSD was diagnosed.  The examiner noted that the veteran 
continued to experience significant difficulties with 
interpersonal relationships, emotional numbing, and anxiety.  

At the January 2006 Travel Board hearing, the veteran 
testified that other than the hobby of flea marketing, he did 
not do anything else.  That was the only time he felt 
comfortable, because he felt he was in control.

On March 2006 VA examination, the veteran reported that he 
would occasionally go out to dinner with friends; he did a 
fair amount of socializing when he went to the flea markets.  
He indicated that he had a great relationship with his 
daughter who lived with him along with her two children.  At 
times they could be overwhelming, and he would then retreat 
to the cellar to relax.  On a day to day basis he tried to 
keep busy.  He had done fine occupationally, but was now 
retired.  He complained that he could not relax and was tense 
and restless.  Medications helped somewhat, but he continued 
to feel nervous.  His sleep remained "lousy".  He reported 
hypervigilance.  The only thing that relaxed him was going to 
flea markets.  On mental status examination the veteran was 
described as appropriately dressed and groomed and in no 
acute distress, although somewhat edgy.  He smiled and 
laughed occasionally, but generally seemed to have a 
restricted affect.  He denied suicidal or homicidal ideation.  
He was alert and oriented.  His speech was normal.  His 
thought processes were clear, coherent, goal directed, and 
logical.  His thought content was free of obsessions, 
compulsions, delusions or hallucinations.  His judgment and 
insight were felt to be intact.

In August 2006, R. J. T., Ph.D., a VA psychologist noted that 
the veteran's use of flea marketing was not employment.  He 
indicated that the veteran's dissociative activity was to 
organize and catalog his wares, and that he eagerly awaited 
for his daughter and her children to move out of his house so 
that he can reorganize it (viz., prepare it in case of enemy 
attack). 

May 2004 to October 2006 Vet Center records show ongoing 
outpatient group therapy for PTSD.

On April 2007 VA examination, the veteran reported that he 
continued to struggle with anxiety and depression.  He 
indicated that as soon as the weather broke he would go to 
the flea markets again.  He felt at peace at the flea 
markets.  From time to time he walked to the local fire hall, 
which was a block and a half away from his house, and 
socialize there while drinking a cup of coffee.  He also 
socialized at the flea market; he related well to people 
there, and did not think about the war.  The examiner noted:

"It is a very unusual presentation in that it was 
described in a previous report that he dissociates, I 
did not really pick up a dissociative episode and I 
believe this term has been used figuratively anyway, but 
it rather sounds like he goes to relax there and almost 
strikingly so".

The veteran stated that he does go out to eat occasionally.  
He stated that he was afraid to make friends, although he had 
the capacity to make friends.  He continued to complain of 
recurring nightmares.  The examiner noted that on the last 
examination the veteran displayed a restricted affect, 
although on this examination he did not endorse the same 
degree of effectual restriction, as he indicated affection 
for his daughter and that he had feelings for his wife when 
she was alive.  He continued to complain of sleep 
disturbances, irritable feelings and hypervigilance.  On 
mental status examination it was noted that the veteran 
appeared anxious throughout the evaluation, twiddling his 
thumbs and moving in the chair back and forth constantly.  He 
was alert, oriented, and a reliable historian.  He exhibited 
good eye contact.  His speech was normal, although at times 
pressured.  He denied suicidal or homicidal ideation.  His 
thought process was clear, coherent, goal directed and 
logical.  His thought content was free of any obsessions, 
compulsions, delusions, or hallucinations.  There was no 
evidence of any major concentration or memory disturbances.  
His judgment was good.  The examiner noted that the veteran's 
current severity of PTSD appeared to be in the moderate to 
severe range.

Regarding the 70 percent criteria, the examiner noted that 
the veteran was not employed (as he was retired), however he 
did do a hobby/job which he seemed to enjoy.  He stated that 
he was not totally occupationally disabled as he was 
"working" selling items on a regular basis in the flea 
market.  Regarding social impairment, he indicated that there 
were deficiencies in family relations, judgment at times, 
thinking and mood.  He noted that the veteran denied suicidal 
ideation, and that there were no obsessional rituals.  It was 
noted that the veteran's judgment and thinking were mildly 
compromised; and that his mood was anxious in the moderate 
range.  He indicated that the veteran did not have obsessive 
rituals that interfered with routine activities, nor did he 
have intermittent illogical incoherent obscure cognition.  He 
stated that the veteran did have anxiety, but it was not 
considered to be near continuous; in fact, the veteran 
reported that when he was flea marketing he did not feel 
anxious, but actually felt at peace.  The examiner noted that 
there was some inability to function independently, although 
he noted that the veteran largely remained independent in 
functioning.  He noted that the veteran had significant 
problems with impulse control and irritable outbursts from 
time to time.  The veteran did not exhibit spatial 
disorientation, and was appropriately dressed and groomed.

The examiner noted that the veteran's PTSD caused some 
impairment in areas such as work, school, family relations, 
judgment, thinking and mood.  He opined that the impairment 
as completely debilitating.  He described the PTSD symptoms 
as functionally impairing in particular areas, with some 
areas moderate and others severe.

The examiner concluded:

"[The veteran] has significant PTSD that has caused 
significant impairments in his life.  He has seen quite 
a bit of trauma and I would give him the benefit of the 
doubt with respect to causing substantial problems.  It 
[is] my opinion that his clinical presentation does not 
support total occupational and social impairment.  I say 
that because he does get out and spends quite a bit of 
time in the summer months functioning in the context of 
flea market and actually finds himself being able to 
adequately engage people and have a reasonable quality 
of life when he is doing those tasks.  He does describe 
general anxiousness, but I see him as more in the 
moderate range as far as his functional impairment based 
on his descriptive terms that he has used with me".

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record reasonably reflects that symptoms of the veteran's 
PTSD causes deficiencies in most areas.  Significantly, the 
April 2007 VA examiner (who had evaluated the veteran 
previously) noted that the PTSD caused impairment in areas 
such as work, school, family relations, judgment thinking, 
and mood.  On review of the veteran's claims file and 
evaluation of the veteran, the examiner opined that he would 
give the veteran the benefit of the doubt that his PTSD 
causes substantial problems.  The psychiatric disability 
picture is one of a person attempting to cope with effects of 
PTSD, but able to do so only when in the essentially 
'sheltered" environment of flea-marketing.  In light of the 
showing of deficiencies in most areas, the Board concludes 
that the schedular requirements for a 70 percent rating are 
met, and that such rating is warranted.  

At no time during the appeal period is it shown that the 
veteran's PTSD was manifested by gross impairment of thought 
or communication, delusions or hallucinations, grossly 
inappropriate behavior, persistent danger to self or others, 
inability to perform daily living requirements/tend to self-
care, disorientation, or other symptoms of such 
nature/gravity.  The veteran has consistently been described, 
and appropriately groomed and oriented.  He functions 
independently, and maintains some social contacts (with 
family and at flea markets, e.g.).  Total occupational and 
social impairment de to PTSD symptoms is not shown, and a 
rating in excess of 70 percent for the PTSD is not warranted.   


ORDER

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


